                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                     Case No. 16-cr-00518-BLF-1
                                   9                     Plaintiff,                    ORDER GRANTING IN PART AND
                                                                                       DENYING IN PART GOVERNMENT’S
                                  10              v.                                   MOTION FOR FINDING OF WAIVER OF
                                                                                       DEFENDANT’S ATTORNEY-CLIENT
                                  11     DAMARI WILLIAM SINGLETON,                     PRIVILEGE AND COMPELLING
                                                                                       DISCLOSURE OF COMMUNICATIONS
                                  12                     Defendant.
Northern District of California
 United States District Court




                                                                                       [Re: ECF 155]
                                  13

                                  14

                                  15            This order addresses the Government’s Motion for Finding of Waiver of Defendant’s

                                  16   Attorney-Client Privilege and Compelling Disclosure of Communications. Motion for Waiver,

                                  17   ECF 155. The Government asks the Court to find that Defendant Damari William Singleton has

                                  18   waived the attorney-client privilege by including claims for ineffective assistance of trial counsel

                                  19   (“IAC claims”) in his pending Motion to Vacate and Correct Conviction and Sentence pursuant to

                                  20   28 U.S.C. § 2255. See id. The Government also asks the Court to compel Singleton’s trial

                                  21   counsel to produce all documents relating to representation of Singleton and to meet with the

                                  22   Government “as needed” to discuss and clarify those materials. See Motion for Waiver at 3, ECF

                                  23   155. Singleton opposes the Government’s motion, conceding that he has waived the attorney-

                                  24   client privilege by asserting IAC claims but arguing that the waiver is more limited than the

                                  25   Government suggests and that the Government is not entitled to the breadth of discovery it seeks.

                                  26   See Opp., ECF 159.

                                  27            The Government’s motion is GRANTED IN PART AND DENIED IN PART as set forth

                                  28   below.
                                   1          A.      Waiver

                                   2          With respect to the issue of waiver, there is no dispute that Singleton’s IAC claims effect a

                                   3   limited waiver of the attorney-client and work product privileges. Singleton pled guilty to sex

                                   4   trafficking of children and was sentenced to 210 months of imprisonment followed by 7 years of

                                   5   supervised release. See Judgment, ECF 104. He has filed a Motion to Vacate and Correct

                                   6   Conviction and Sentence pursuant to 28 U.S.C. § 2255, asserting two IAC claims stemming from

                                   7   the allegedly deficient representation of his trial counsel, Michael Hinckley. See § 2255 Mot.,

                                   8   153. Specifically, Singleton asserts that trial counsel was ineffective for failing to object to an

                                   9   incorrect calculation of Singleton’s criminal history (Claim 1), and for conceding that Singleton

                                  10   engaged in illegal post-plea conduct (Claim 2). The Court has ordered the Government to respond

                                  11   to the § 2255 motion by July 6, 2021. See Order Re Briefing Schedule, ECF 158.

                                  12          “It has long been the rule in the federal courts that, where a habeas petitioner raises a claim
Northern District of California
 United States District Court




                                  13   of ineffective assistance of counsel, he waives the attorney-client privilege as to all

                                  14   communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716

                                  15   (9th Cir. 2003). This waiver “applies equally to the work product privilege.” Id. at 722 n.6.

                                  16   Accordingly, this Court finds that Singleton’s assertion of IAC claims waives the attorney-client

                                  17   and work-product privileges in this case.

                                  18          B.      Scope of Waiver

                                  19          “[S]uch waiver is narrow and does not extend beyond the adjudication of the

                                  20   ineffectiveness claim in the federal habeas proceeding.” Lambright v. Ryan, 698 F.3d 808, 818

                                  21   (9th Cir. 2012). This is because the Ninth Circuit “can conceive of no federal interest in enlarging

                                  22   the scope of the waiver beyond what is needed to litigate the claim of ineffective assistance of

                                  23   counsel in federal court.” Bittaker, 331 F.3d at 722. Thus, when a district court determines that a

                                  24   petitioner’s assertion of IAC claims effects a waiver of the attorney-client and work-product

                                  25   privileges, “it must enter appropriate orders clearly delineating the contours of the limited waiver

                                  26   before the commencement of discovery, and strictly police those limits thereafter.” Id. at 728.

                                  27   The district court has “a duty to enter a protective order prior to ordering the disclosure of

                                  28   privileged materials,” and it is an abuse of discretion to order disclosure without entering a
                                                                                          2
                                   1   protective order. Lambright, 698 F.3d at 818.

                                   2          Applying these standards, the Court narrowly construes Singleton’s waiver of the attorney-

                                   3   client and work product privileges to permit the Government to take discovery from Mr. Hinckley

                                   4   only as necessary to respond the IAC claims asserted by Singleton in his § 2255 motion.

                                   5   Moreover, the Government may not use such discovery for any purpose other than litigating

                                   6   Singleton’s § 2255 motion and may not disclose such discovery to other persons or agencies

                                   7   beyond those assisting in litigation of the § 2255 motion.

                                   8          C.        Discovery

                                   9          Singleton correctly asserts that the Court’s finding of waiver does not automatically entitle

                                  10   the Government to take discovery from Mr. Hinckley, as leave of court is required to take any

                                  11   discovery in a § 2255 proceeding. See Rules Governing § 2255 Proceedings, Rule 6(a), 28 U.S.C.

                                  12   foll. § 2255. Rule 6 of the Rules Governing § 2255 Proceedings provides that “[a] judge may, for
Northern District of California
 United States District Court




                                  13   good cause, authorize a party to conduct discovery under the Federal Rules of Criminal Procedure

                                  14   or Civil Procedure, or in accordance with the practices and principles of law.” Id. “A party

                                  15   requesting discovery must provide reasons for the request,” and such request must “include any

                                  16   proposed interrogatories and requests for admission, and must specify any requested documents.”

                                  17   Id. Rule 6(b).

                                  18          The Court finds that good cause exists to permit the Government to take discovery from

                                  19   Mr. Hinckley in this case, as the Government needs such discovery to respond to the IAC claims

                                  20   asserted in Singleton’s § 2255 motion. However, the Government has not provided reasons for the

                                  21   broad scope of discovery requested, and it has not submitted proposed interrogatories, requests for

                                  22   admission, or requests for documents. The Government asks the Court to compel Mr. Hinckley

                                  23   “to provide all e-mails, messages, letters, summaries of conversations, notes, and other written or

                                  24   electronic correspondence documenting oral or written communications between Singleton and

                                  25   counsel pertinent to the Motion, criminal charges, plea negotiations, trial defenses, appellate

                                  26   defenses, and sentencing exposure in the course of counsel’s representation of Singleton in Case

                                  27   No. 16-CR-00518 BLF.” Motion for Waiver Proposed Order, ECF 155-1. The Government asks

                                  28   that Mr. Hinckley be ordered to provide all materials within 14 days, and that Mr. Hinckley be
                                                                                         3
                                   1   “permitted to meet and confer with the government as needed thereafter for discussion and

                                   2   clarification of these materials and other matters pertinent to Singleton’s § 2255 claims.” Id.

                                   3              The Court agrees with Singleton that the Government appears to be seeking discovery

                                   4   regarding every aspect to Mr. Hinckley’s representation of Singleton rather than discovery

                                   5   targeted at the two IAC claims asserted by Singleton in his § 2255 motion. Those claims are that

                                   6   trial counsel was ineffective for failing to object to an incorrect calculation of Singleton’s criminal

                                   7   history (Claim 1), and for conceding that Singleton engaged in illegal post-plea conduct (Claim 2).

                                   8   The documents requested by the Government are not limited to those relevant to Singleton’s IAC

                                   9   claims. Moreover, the Government has not cited any authority for an order compelling Mr.

                                  10   Hinckley to provide documents within 14 days, or directing Mr. Hinckley to hold informal

                                  11   conversations with the Government “as needed.” Accordingly, while the Court finds good cause

                                  12   to allow the Government to take discovery from Mr. Hinckley, the Court must deny the
Northern District of California
 United States District Court




                                  13   Government’s current discovery requests as overly broad and vague.

                                  14              This ruling is without prejudice to a motion for discovery that complies in all respects with

                                  15   Rule 6 of the Rules Governing § 2255 Proceedings. Given this ruling, it is unrealistic to expect

                                  16   the Government to be able to respond to the § 2255 motion by the current deadline of July 6, 2021.

                                  17   The Court will entertain any reasonable request for extension of that deadline, and would prefer

                                  18   that any new briefing schedule be presented in a stipulation and proposed order agreed to by both

                                  19   parties.

                                  20              D.     Conclusion

                                  21              The Government’s motion is GRANTED IN PART AND DENIED IN PART, as follows:

                                  22              (1)    The Government’s motion for a finding of waiver is GRANTED. The Court finds

                                  23   that Singleton’s assertion of IAC claims in his § 2255 motion has effected a narrow waiver of the

                                  24   attorney-client and work product privileges to the extent necessary for the Government to litigate

                                  25   the IAC claims asserted by Singleton in his § 2255 motion.

                                  26              (2)    The Government may not use such discovery for any purpose other than litigating

                                  27   Singleton’s § 2255 motion and may not disclose such discovery to other persons or agencies

                                  28   beyond those assisting in litigation of the § 2255 motion.
                                                                                            4
                                   1          (3)     The Government’s specific discovery requests are DENIED as overly broad, vague,

                                   2   and non-compliant with Rule 6 of the Rules Governing § 2255 Proceedings. This ruling is without

                                   3   prejudice to a motion for discovery that complies in all respects with Rule 6 of the Rules

                                   4   Governing § 2255 Proceedings.

                                   5          (4)     This order terminates ECF 155.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: June 29, 2021

                                  10                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
